[Cite as In re J.R., 2016-Ohio-2703.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                       JUDGES:
IN THE MATTER OF:                              :       Hon. W. Scott Gwin, P.J.
J.R., MINOR CHILD                              :       Hon. William B. Hoffman, J.
                                               :       Hon. John W. Wise, J.
                                               :
                                               :
                                               :       Case No. 2016CA00018
                                               :
                                               :
                                               :       OPINION




CHARACTER OF PROCEEDING:                           Civil appeal from the Stark County Court of
                                                   Common Pleas, Juvenile Division, Case
                                                   No. 2014JCV00496

JUDGMENT:                                          Affirmed


DATE OF JUDGMENT ENTRY:                            April 25, 2016


APPEARANCES:

For Plaintiff-Appellee                             For Defendant-Appellant

BRANDON J. WALTENBAUGH                             MANDY REBECCA deLEEUW
SCDJFS                                             Stark County Public Defender
300 Market Ave. North                              201 Cleveland Ave. S.W., Ste. 104
Canton, OH 44702                                   Canton, OH 44702
Stark County, Case No. 2016CA00018                                                    2

Gwin, P.J.

      {¶1}   Appellant T.R. appeals from the December 28, 2015 judgment entry of the

Stark County Court of Common Pleas, Juvenile Court Division, terminating her parental

rights and granting permanent custody of J.R. to the Stark County Department of Job and

Family Services (“SCDJFS”).

                                   Facts & Procedural History

      {¶2}   T.R. (“Mother”) is the mother of J.R., born May 22, 2014. On May 23, 2014,

SCDJFS filed a complaint of neglect and dependency with regards to J.R. The complaint

alleged, in part, that Mother lost custody of her two previous children due to abuse of

cocaine, ecstasy, and marijuana.

      {¶3}   On May 27, 2014, an emergency shelter care hearing was held. The trial

court found probable cause for the involvement of SCDJFS. The trial court further found

SCDJFS had made reasonable efforts to prevent the need for removal of the child from

the home. The trial court also awarded emergency temporary custody of the child to

SCDJFS and reaffirmed pre-adjudicatory orders for Mother to complete a parenting

evaluation, drug assessment, drug screening, and follow all resulting recommendations.

      {¶4}   On August 14, 2014, the trial court found J.R. to be dependent and placed

her into the temporary custody of SCDJFS. The trial court also deleted the allegation of

neglect. The trial court approved and adopted the case plan and found SCDJFS had

made reasonable efforts to prevent the need for the continued removal of the child from

the home.

      {¶5}   The trial court reviewed the case on November 13, 2014 and approved and

adopted the case plan review packet. The trial court further found compelling reasons
Stark County, Case No. 2016CA00018                                                        3


existed to preclude filing for permanent custody, found SCDJFS had made reasonable

efforts to finalize the permanency planning in effect, and maintained the status quo.

      {¶6}   SCDJFS filed a motion to extend temporary custody of J.R. on March 25,

2015. On April 16, 2015, the trial court reviewed the case. The trial court approved and

adopted the case plan review packet, found compelling reasons existed to preclude filing

for permanent custody, found SCDJFS had made reasonable efforts to finalize the

permanency planning in effect, and maintained the status quo. The trial court also

granted SCDJFS’ motion to extend the temporary custody of J.R. to SCDJFS for six

months.

      {¶7}   The trial court again reviewed the case on October 13, 2015. The trial court

approved and adopted the case plan review packet, found SCDJFS had made reasonable

efforts to finalize the permanency planning in effect, and maintained the status quo. The

trial court found no compelling reasons existed to preclude filing for permanent custody.

Thus, on October 22, 2015, SCDJFS filed a motion seeking permanent custody of J.R.

On December 18, 2015, Mother filed a motion to extend temporary custody for six months

to work on her case plan.

      {¶8}   The trial court conducted a trial on SCDJFS’ motion for permanent custody

and Mother’s motion to extend temporary custody on December 22, 2015.

      {¶9}   At the trial, Dr. Aimee Thomas (“Thomas”), a psychologist with Northeast

Behavioral Health, testified she conducted a parenting evaluation of Mother.            The

concerns Thomas had with Mother included: Mother previously lost custody of two

children, Mother’s domestically violent relationship with Mr. Gabe, Mother’s boyfriend

(“Gabe”), and Mother’s failure to act as a responsible and independent adult because she
Stark County, Case No. 2016CA00018                                                         4


is dependent on romantic partners to meet her basic needs. Thomas diagnosed Mother

with dependent personality disorder, opiate abuse disorder, and cannabis abuse disorder.

Thomas testified an individual with dependent personality disorder moves from one

problematic romantic partner to another.

       {¶10} Thomas made multiple recommendations for Mother, including: Goodwill

Parenting, continue treatment at Quest, random urine screens, participate in twelve-step

meetings, counseling at Renew or another agency to address concerns with her tolerance

for problematic romantic partners, secure employment, and joint counseling with Mr.

Gabe. Thomas stated joint counseling with Mr. Gabe was still appropriate even if he and

Mother are no longer in a relationship because they have a child together. Thomas also

completed a parenting evaluation of Mr. Gabe and had concerns with his anger

management and narcissistic personality.

       {¶11} Kelli Williams, (“Williams”), is the ongoing caseworker from SCDJFS in the

instant case. Williams testified the initial concerns to prompt agency involvement with

Mother were: Mother using drugs, domestic violence with her boyfriend, and losing

custody of her two children in New Jersey. Williams stated J.R. has continuously been in

agency custody since October 14, 2014.

       {¶12} Mother completed a Quest assessment and was re-assessed in December

of 2015. In December of 2015, Quest did not recommend further treatment for Mother,

but Williams believes this is due to their reliance on Mother’s self-reporting. Williams does

not believe Mother has satisfied the prong of her case plan as it relates to drug issues

because Mother used drugs on and off during the case, and has tested positive for

marijuana, cocaine, and opiates. Mother has not always complied with random drug
Stark County, Case No. 2016CA00018                                                       5


screens. Williams testified Mother’s drug abuse issues were not resolved by treatment

because Mother continued to test positive for drugs during her treatment at Quest.

       {¶13} Mother completed parenting classes at Goodwill Parenting.           However,

Williams testified she completed the class “with concerns.” Mother received the lowest-

level certificate, the attendance certificate. Mother was on two behavioral contracts

during the parenting class, one for consistent positive drugs screens for marijuana and

one for excessive unexcused absences. Further, Mother had several angry outbursts

with staff and had to be pulled out of class. Two goals Mother did not achieve during the

class related to substance abuse and anger management. Williams was concerned about

Mother’s issues with the parenting class.

       {¶14} The case plan provided Mother should attend individual counseling to

address domestic violence and dependent personality disorder. Williams testified Mother

did not successfully complete this portion of her case plan. Williams further stated Mother

did not complete a twelve-step program as recommended by Thomas and incorporated

into the case plan.

       {¶15} Mother did not have employment throughout the case and obtained a job

several weeks before the hearing. Mother did not obtain independent housing and has

never lived on her own. Mother told Williams she is not living with Gabe since a domestic

violence incident in August of 2015. However, Williams does not believe Mother was

being truthful because Mother and Gabe left together in the same vehicle from the

SCDJFS building two weeks prior to the hearing. Williams testified Mother and Gabe

have broken up dozens of times in the last eighteen months and have an extremely

volatile relationship. Both Gabe and Mother admitted to Williams that they fight on a daily
Stark County, Case No. 2016CA00018                                                      6


basis. Williams stated there have been repeated calls to the police from their home and,

when Williams reviewed the police reports, the police were called over fifteen times in a

nine to ten month period. The police charged both Mother and Gabe with disorderly

house because of the repeated phone calls. Williams testified this situation is not a safe

environment for J.R.

      {¶16} Williams stated she has made reasonable efforts to assist Mother and has

offered her numerous services. Williams told Mother she would help her get into a shelter

and would help her with counseling. Williams transported Mother to Quest several times.

Williams rearranged the visitation schedule so Mother could meet her community service

hours and tried to adjust the schedule so Mother could submit urine screens. Williams

attempted to make home visits to Mother, but was unable to do so. Williams testified

there are compelling reasons to grant permanent custody of J.R. to SCDJFS.

      {¶17} On cross-examination, Williams stated Mother did complete the parenting

assessment, Quest assessment, and eventually went to outpatient treatment. However,

Mother has not always cooperated with urine screens. Williams has not seen where

Mother is living now because Mother gave her two different addresses and Mother told

Williams she is living with a friend and Williams is not welcome there. While Williams

talked to Mother about housing alternatives and agencies to assist her, Mother told

Williams she was not pursuing independent housing because she wanted to make things

work with Gabe and he would pay the rent.

      {¶18} Williams does not believe an extension of six months to show Mother can

gain independent housing would change her opinion because there are other issues with

Mother, such as the lack of bonding with J.R. Mother did attend court-ordered counseling
Stark County, Case No. 2016CA00018                                                              7


at Free Space, but this is not individual counseling and Mother was going to fulfill court-

ordered counseling in a criminal case, not on her own initiative.

         {¶19} Williams also testified to best interest. Williams stated J.R. is healthy and

developmentally on track. J.R. is placed with her younger sibling. J.R. is extremely

attached to her foster family and has been there since the beginning of the case. J.R.

knows no other home.

         {¶20} Williams testified the visits between Mother and J.R. were “alarming to her.”

When J.R. was a baby, Mother did not have good attendance at visitation, so J.R. did not

recognize her. When J.R. was nine months old, she had trouble separating from her

caregiver and screamed, yelled, and cried during the visits. Williams stated the visits

were traumatizing J.R. Williams testified Mother does not engage with J.R. well and does

not interact with J.R. Instead, Mother talks to Williams or the other aide during the visits

and would also be on her phone or frequently go to the bathroom. Williams stated the

visits are very hard on J.R. Williams has concerns there is a legitimate bond between

Mother and J.R. Williams testified it is in the best interest of J.R. for the trial court to grant

permanent custody to SCDJFS.

         {¶21} On cross-examination, Williams testified she tried multiple and various

times for visitation. Williams scheduled visits at Mother’s requested dates and times, but

had to move them a bit earlier to accommodate J.R.’s naptime. Williams stated the fact

that the visits were around J.R.’s naptime does not explain J.R.’s behavior at the visits.

Williams testified a six-month extension would extend visits that are traumatizing to the

child.
Stark County, Case No. 2016CA00018                                                        8


       {¶22} Mother testified during the best interest portion of the hearing. She stated

J.R. plays with her during visitation and Mother loves J.R. very much. Mother stated a

six-month extension would be in J.R.’s best interest. Mother testified she wants to take

J.R. to New Jersey to be with the rest of her family.

       {¶23} Also entered into evidence was the report Randall Bray (“Bray”), appointed

as guardian ad litem for J.R. Despite Bray’s efforts, he was unable to make contact with

Mother. Bray stated J.R. is in excellent physical health and is a happy, intelligent child.

J.R. is bonded to her caregiver. Bray further stated Mother continues to struggle with

narcotic use, has problems completing the case plan, and J.R. has problems when

Mother visits as J.R. cries and hides under the table. Bray concluded it is in the best

interest of J.R. for permanent custody to be granted to SCDJFS.

       {¶24} On December 28, 2015, the trial court issued a judgment entry with findings

of fact and conclusions of law. The trial court found J.R. is a dependent child as defined

by R.C. 2151.04. Further, J.R. had been in the temporary custody of SCDJFS for twelve

or more months during a consecutive twenty-two month period. The trial court found J.R.

cannot be placed with either parent within a reasonable period of time and that, despite

reasonable case planning and diligent efforts by SCDJFS, Mother failed to remedy the

conditions that caused J.R. to be taken into the custody of SCDJFS. The trial court

additionally found it was in J.R.’s best interest to grant permanent custody to SCDJFS.

       {¶25} The trial court denied Mother’s motion for six-month extension, granted

permanent custody of J.R. to SCDJFS, and terminated Mother’s parental rights.

       {¶26} Mother appeals the December 28, 2015 judgment entry of the Stark County

Court of Common Pleas, Juvenile Division, and assigns the following as error:
Stark County, Case No. 2016CA00018                                                             9


       {¶27} “I. THE TRIAL COURT’S JUDGMENT THAT THE MINOR CHILD CANNOT

AND SHOULD NOT BE PLACED WITH APPELLANT WITHIN A REASONABLE PERIOD

OF TIME WAS AGAINST THE MANIFEST WEIGHT AND SUFFICIENCY OF THE

EVIDENCE.

       {¶28} “II. THE TRIAL COURT ERRED IN DENYING APPELLANT’S MOTION TO

EXTEND TEMPORARY CUSTODY FOR SIX (6) MONTHS.

       {¶29} “III. THE TRIAL COURT’S JUDGMENT THAT THE BEST INTERESTS OF

THE MINOR CHILD WOULD BE SERVED BY GRANTING PERMANENT CUSTODY

WAS AGAINST THE MANIFEST WEIGHT AND SUFFICIENCY OF THE EVIDENCE.”

                                         Permanent Custody

       {¶30} “[T]he right to raise a child is an ‘essential’ and ‘basic’ civil right.” In re

Murray, 52 Ohio St. 3d 155, 157, 556 N.E.2d 1169 (1990), quoting Stanley v. Illinois, 405
U.S. 645, 92 S. Ct. 1208, 31 L. Ed. 2d 551 (1972). An award of permanent custody must

be based on clear and convincing evidence. R.C. 2151.414(B)(1).

       {¶31} Clear and convincing evidence is that evidence “which will provide in the

mind of the trier of facts a firm belief or conviction as to the facts sought to be established.”

Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118 (1954). “Where the degree of proof

required to sustain an issue must be clear and convincing, a reviewing court will examine

the record to determine whether the trier of facts had sufficient evidence before it to satisfy

the requisite degree of proof.” Id. at 477. If some competent, credible evidence going to

all the essential elements of the case supports the trial court’s judgment, an appellate

court must affirm the judgment and not substitute its judgment for that of the trial court.

C.E. Morris Co. v. Foley Constr. Co., 54 Ohio St. 2d 279, 376 N.E.2d 578 (1978).
Stark County, Case No. 2016CA00018                                                         10


        {¶32} Issues relating to the credibility of witnesses and the weight to be given to

the evidence are primarily for the trier of fact. Seasons Coal v. Cleveland, 10 Ohio St. 3d
77, 80, 461 N.E.2d 1273 (1984). Deferring to the trial court on matters of credibility is

“crucial in a child custody case, where there may be much evidence in the parties’

demeanor and attitude that does not translate to the record well.” Davis v. Flickinger, 77
Ohio St. 3d 415, 419, 674 N.E.2d 1159 (1997).

        {¶33} R.C. 2151.414 sets forth the guidelines a trial court must follow when

deciding a motion for permanent custody. R.C. 2151.414(A)(1) mandates the trial court

schedule a hearing and provide notice upon the filing of a motion for permanent custody

of a child by a public children services agency.

        {¶34} Following the hearing, R.C. 2151.414(B) authorizes the juvenile court to

grant permanent custody of the child to the public or private agency if the court

determines, by clear and convincing evidence, it is in the best interest of the child to grant

permanent custody to the agency, and that any of the following apply: (a) the child is not

abandoned or orphaned, and the child cannot be placed with either of the child’s parents

within a reasonable time or should not be placed with the child’s parents; (b) the child is

abandoned; (c) the child is orphaned and there are no relatives of the child who are able

to take permanent custody; or (d) the child has been in the temporary custody of one or

more public children services agencies or private child placement agencies for twelve or

more months of a consecutive twenty-two month period ending on or after March 18,

1999.

        {¶35} Therefore, R.C. 2151.414(B) establishes a two-pronged analysis the trial

court must apply when ruling on a motion for permanent custody. In practice, a trial court
Stark County, Case No. 2016CA00018                                                         11


will usually determine whether one of the four circumstances delineated in R.C.

2151.414(B)(1)(a) through (d) is present before proceeding to a determination regarding

the best interest of the child.

                                                 I.

                                         Reasonable Time

       {¶36} Mother argues the trial court’s determination that the childr could not be

placed with her within a reasonable time is against the manifest weight and sufficiency of

the evidence.     Mother contends she has housing and employment and is actively

engaged in case plan services.

       {¶37} We first note the trial court determined, pursuant to R.C. 2151.414(B)(1)(d),

that J.R. had been in the temporary custody of the agency for a period of time in excess

of twelve of the prior twenty-two consecutive months.

       {¶38} As findings under R.C. 2151.414(B)(1)(a) and R.C. 2151.414(B)(1)(d) are

alternative findings, each is independently sufficient to use as a basis to grant the motion

for permanent custody. In re Daltoni, 5th Dist. Tuscarawas No. 2007 AP 0041, 2007-

Ohio-5805. Though Mother argues the trial court erred in finding SCDJFS had temporary

custody of J.R. for at least twelve months of a consecutive twenty-two month period, we

found infra, that the trial court did not err in this determination. This finding alone, in

conjunction with a best interest finding, is sufficient to support the grant of permanent

custody. In re Calhoun, 5th Dist. Stark No. 2008CA00118, 2008-Ohio-5458.

       {¶39} However, even if we consider Mother’s argument with regards to J.R., we

find the trial court did not err in determining the child cannot be placed with Mother at this

time or within a reasonable period of time.
Stark County, Case No. 2016CA00018                                                      12


       {¶40} Under R.C. 2151.414(E), the trial court must consider all relevant evidence

before making this determination. The trial court is required to enter such a finding if it

determines, by clear and convincing evidence, that one or more of the factors enumerated

in R.C. 2151.414(E)(1) through (16) exist with respect to each of the child’s parents. The

relevant portions of R.C. 2151.414(E) are as follows:

       (1) Following the placement of the child outside the child’s home and

       notwithstanding reasonable case planning and diligent efforts by the agency

       to assist the parents to remedy the problems that initially caused the child

       to be placed outside the home, the parent has failed continuously and

       repeatedly to substantially remedy the conditions causing the child to be

       placed outside the child’s home. In determining whether the parents have

       substantially remedied those conditions, the court shall consider parental

       utilization of medical, psychiatric, psychological, and other social and

       rehabilitative services and material resources that were made available to

       the parents for the purpose of changing parental conduct to allow them to

       resume and maintain parental duties. * * *

       {¶41} A review of the record supports the trial court’s conclusion that J.R. cannot

be placed with Mother within a reasonable time. Williams testified Mother has not

satisfied the prong of her case plan as it relates to substance abuse issues. Thomas

diagnosed Mother with opiate abuse disorder and cannabis abuse disorder. To address

this issue, Mother was drug screened and recommended to participate in drug treatment.

However, Williams testified Mother has been positive for marijuana, cocaine, and opiates

during the pendency of the case. Williams stated Mother has not always complied with
Stark County, Case No. 2016CA00018                                                        13


the drug screens. Williams believes Mother still has issues with drug abuse that have not

been resolved by Mother’s completion of drug treatment since she continued to test

positive for drugs during her treatment at Quest.

       {¶42} At the outset of the case, Williams was concerned with Mother’s parenting

ability. Thus, as part of the case plan, Mother was recommended to complete parenting

classes. Though Mother did eventually complete the parenting class with the lowest level

of completion, Williams testified she completed the class “with concerns.” Mother was

placed on two behavioral contracts during the class for actively smoking marijuana during

the class and excessive unexcused absences. Mother also had several angry outbursts

with the staff and had to be pulled out of class.

       {¶43} J.R. was originally placed outside the home because of Mother’s tolerance

of domestically violent relationships.      Thomas diagnosed Mother with dependent

personality disorder. Thomas recommended Mother participate in counseling focused on

tolerance of problematic romantic partners and completion of twelve step meetings.

Williams testified Mother did not complete individual counseling and did not complete the

twelve-step meetings. Although Mother told Williams she was separated from Gabe at

the time of the hearing, Williams does not think this is truthful because Mother and Gabe

left together in the same vehicle from a SCJDFS building two weeks prior to the hearing.

Williams stated Mother and Gabe have broken up and gotten back together countless

times during the eighteen months she has been involved with the family. Mother made

statements to Williams characterizing her relationship with Gabe as “extremely volatile”

and admitted to fighting with him on a daily basis. Williams testified the situation is not a

safe environment for J.R.
Stark County, Case No. 2016CA00018                                                     14


      {¶44} Though Mother contends J.R. can be placed with her in a reasonable time

because she is now employed and has stable housing, Williams testified otherwise.

Williams has not seen where Mother lives because Mother gave her two different

addresses and because Mother told Williams she is living with a friend and Williams is

not welcome there. Mother had not been employed throughout the case, and obtained a

job several weeks prior to the hearing. Further, when Williams was asked whether she

thought an extension of temporary custody for Mother to show independent housing and

continued employment would impact her recommendation, Williams testified it would not

matter because there are other issues with Mother, including the lack of bonding with J.R.

      {¶45} Temporary custody was extended once in the instant case by motion of

SCDJFS and Mother still failed to take prompt action to address her issues and failed to

successfully and fully complete her case plan.

      {¶46} We find there is competent, credible evidence to support the trial court’s

finding that J.R. cannot be placed with Mother within a reasonable amount of time

because the delay in completing the case plan objectives and the failure of Mother to

reduce the risks posed when the child was first removed are directly attributable to the

actions and inactions of Mother.

                   Temporary Custody for Twelve Months of a Consecutive

                                   Twenty-Two Month Period

      {¶47} Mother argues the trial court erred in finding SCDJFS had temporary

custody of J.R. for at least twelve (12) months of a consecutive twenty-two (22) month

period.

      {¶48} R.C. 2151.414(B)(1) states in pertinent part:
Stark County, Case No. 2016CA00018                                                     15


      Except as provided in division (B)(2) of this section, the court may grant

      permanent custody of a child to a movant if the court determines at the

      hearing held pursuant to division (A) of this section, by clear and convincing

      evidence, that it is in the best interest of the child to grant permanent

      custody of the child to the agency that filed the motion for permanent

      custody and that any of the following apply:

      ***

      (d) The child has been in the temporary custody of one or more public

      children services agencies or private child placing agencies for twelve

      months of a consecutive twenty-two month period * * *.

      {¶49} Essentially, Mother contends J.R. could not have been in the custody of

SCJFS for twelve out of twenty-two consecutive months because a twenty-two month

period had not yet elapsed between the onset of the case and filing of the motion for

permanent custody.    This Court has previously rejected this argument and held, “[w]e

find the agency was not required to wait until twenty-two months had passed before filing

its motion for permanent custody.” In re: Vann Children, 5th Dist. Stark No. 2005-CA-

00127, 2005-Ohio-4398. We reasoned as follows:

      In the case of In re: C.W., 104 Ohio St. 3d 163, 2004-Ohio-6411, 818 N.E.2d
1176, the Supreme Court found the statute is intended to give parents

      twelve full months to work on reunification before an agency can file for

      permanent custody. Parents have a basic civil right to raise their children,

      and must be afforded every procedural and substantive protection the law

      allows, Id., citations deleted.   Thus, an agency can file for permanent
Stark County, Case No. 2016CA00018                                                      16


       custody any time after the child has been in the agency’s continuous

       custody for at least twelve months, but may not file its motion until after at

       least twelve months have passed.

Id; see also, In re T.B., 9th Dist. Summit No. 21124, 2002-Ohio-5036 (stating “there is

nothing in the plain language of the statute that requires a public agency to wait until a

child has been in its custody for twenty-two months before filing a motion for permanent

custody); In re I.D., 7th Dist. Columbiana No. 09 CO 13, 2009-Ohio-6805 (holding the

twenty-two consecutive month requirement in the “12 of 22” provision does not prevent a

court from granting permanent custody of a child under twenty-two months of age who

has been in the permanent custody of the agency for at least twelve months).

       {¶50} In the instant case, Williams testified J.R. was ordered into the temporary

custody of SCDJFS on August 14, 2014 and J.R. has been continuously in agency

custody since October 14, 2014. SCDJFS filed their motion for permanent custody on

October 22, 2015. Accordingly, J.R. was in the custody for SCDJFS for over twelve

consecutive months and the trial court did not err in finding the second prong of the two-

part test set forth in R.C. 2151.414(B)(1) is met.

                                       Reasonable Efforts

       {¶51} Mother next contends the trial court erred when it found SCDJFS made

reasonable efforts to prevent the removal of J.R. from the home and to make it possible

for the child to return pursuant to R.C. 2151.419. We disagree.

       {¶52} R.C. 2151.419 does not apply in a hearing on a motion for permanent

custody filed pursuant to R.C. 2151.413 and R.C. 2151.414. In re C.F., 113 Ohio St. 3d
73, 2007-Ohio-1104, 862 N.E.2d 816. Therefore, the trial court was not required to make
Stark County, Case No. 2016CA00018                                                     17

a specific finding that SCDJFS had made reasonable efforts to reunify the family. Id.

However, in In re C.F., the Ohio Supreme Court also stated this does not mean the

agency is relieved of the duty to make reasonable efforts and provides, in pertinent part:

      At various stages of the child-custody proceeding, the agency may be

      required under other statutes to prove that it has made reasonable efforts

      toward family reunification. To the extent that the trial court relies on R.C.

      2151.414(E)(1) at a permanent custody hearing, the court must examine

      the reasonable case planning and diligent efforts by the agency to assist

      the parents when considering whether the child cannot and should not be

      placed with the parent within a reasonable time.

Id.

      {¶53} The Ohio Supreme Court has held a trial court is not obligated by R.C.

2151.419 to make a determination that the agency used reasonable efforts to reunify the

family at the time of the permanent custody hearing unless the agency has not established

reasonable efforts have been made prior to that hearing. Id. The trial court is only

obligated to make a determination that the agency has made reasonable efforts to reunify

the family at “adjudicatory, emergency, detention, and temporary-disposition hearings,

and dispositional hearings for abused, neglected, or dependent children, all of which

occur prior to a decision transferring permanent custody to the state.” Id.

      {¶54} In this case, the trial court found SCDJFS utilized reasonable efforts to

reunify the family at review hearings on August 14, 2014, November 13, 2014, April 16,

2015, and October 13, 2015; all before SCJDFS filed its motion for permanent custody.

Mother did not object to any of these findings. Therefore, the showing of reasonable
Stark County, Case No. 2016CA00018                                                     18


efforts was not required to be proven by the state or found by the Court during the

permanent custody hearing. In re J.J.F., 5th Dist. Stark No. 2009-CA-00133, 2009-Ohio-

4736.

        {¶55} Further, even if SCDJFS did have a duty to show reasonable efforts at the

permanent custody hearing, we find the evidence established SCDJFS did provide

services designed to alleviate the problem that led to the child’s removal and did make

diligent efforts to assist Mother in remedying the problem. Williams testified the agency

made reasonable efforts to assist Mother and offered numerous services. Mother was

recommended to participate in drug treatment, domestic violence counseling, and

parenting classes. Williams told Mother she would help her get into a shelter, would with

help with counseling, and transported Mother to Quest several times.             Williams

rearranged visitation schedules with the child so Mother could meet her community

service requirement for her criminal case. Williams tried to adjust the schedule so Mother

could submit urine screens. Williams attempted to make home visits to offer Mother help

and communicate in-person with Mother. Williams testified she “didn’t know what more

anybody can (sic) do.”

        {¶56} Mother’s first assignment of error is overruled.

                                                II.

        {¶57} In Mother’s second assignment of error, she argues the trial court erred in

denying her motion to extend temporary custody for six months. We disagree.

        {¶58} A trial court’s decision to grant or deny an extension of temporary custody

is a discretionary one. R.C. 2151.415(D)(1) and (2). Pursuant to R.C. 2151.415(D)(1), a

trial court can extend temporary custody for six months only if it finds, by clear and
Stark County, Case No. 2016CA00018                                                       19


convincing evidence, (1) that such extension is in the best interests of the child, (2) that

there has been significant progress on the case plan, and (3) that there is reasonable

cause to believe the child will be reunified with a parent or otherwise permanently placed

within the period of extension. In re McNab, 5th Dist. Tuscarawas Nos. 2007 AP 11,

0074, 2007 AP 11, 0075, 2008-Ohio-1638.

       {¶59} Mother contends she made significant progress on her case plan and could

show her housing and employment were stable in six months. While Mother completed

drug treatment at Quest, Williams testified she did not satisfy the sobriety portion of the

case plan as she continued to fail to submit urine screens and/or tested positive

throughout the case, including while she was in drug treatment. Further, though Mother

attended parenting classes at Goodwill, she received the lowest level of certificate and

was on two behavioral contracts during the class. Mother did not complete the portion of

her case plan with regards to individual counseling, twelve step meetings, and

independent housing.

       {¶60} It was only in the weeks before the permanent custody hearing that Mother

obtained employment, despite a previous six-month extension of temporary custody.

When asked whether she thought a six-month extension would alter her opinion, Williams

testified she does not believe an extension to show independent housing and stable

employment would matter because there are other issues with Mother such as drug use

and lack of bonding with the child. Williams stated an extension is not in the best interest

of the child because it would be extending visitation that is traumatizing to the child.

Williams has worked with Mother for eighteen or nineteen months and still testified it was

in the best interest of J.R. to be placed in the permeant custody of SCDJFS.
Stark County, Case No. 2016CA00018                                                         20


       {¶61} We find, upon review of the record, the evidence supports the conclusion

an extension of temporary custody was not in J.R.’s best interests, but instead is best

served by the award of permanent custody to SCDJFS. Appellant’s second assignment

of error is overruled.

                                                 III.

       {¶62} In her final assignment of error, Mother argues the trial court erred in finding

an award of permanent custody was in J.R.’s best interest.

       {¶63} We have frequently noted, “[t]he discretion which the juvenile court enjoys

in determining whether an order of permanent custody is in the best interest of a child

should be accorded the utmost respect, given the nature of the proceeding and the impact

the court’s determination will have on the lives of the parties concerned.” In re Mauzy

Children, 5th Dist. No. 2000CA00244, 2000 WL 1700073 (Nov. 13, 2000), citing In re

Awkal, 85 Ohio App. 3d 309, 316, 642 N.E.2d 424 (8th Dist. 1994).

       {¶64} In determining the best interest of the child at a permanent custody hearing,

R.C. 2151.414(D) mandates the trial court must consider all relevant factors, including,

but not limited to, the following: (1) the interaction and interrelationship of the child with

the child’s parents, siblings, relatives, foster parents and out-of-home providers, and any

other person who may significantly affect the child; (2) the wishes of the child as

expressed directly by the child or through the child’s guardian ad litem, with due regard

for the maturity of the child; (3) the custodial history of the child and (4) the child’s need

for a legally secure placement and whether that type of placement can be achieved

without a grant of permanent custody.        No one element is given greater weight or

heightened significance. In re C.F., 113 Ohio St. 3d 73, 2007-Ohio-1104, 862 N.E.2d 816.
Stark County, Case No. 2016CA00018                                                        21


       {¶65} A child’s best interests are served by the child being placed in a permanent

situation that fosters growth, stability, and security. The willingness of a relative to care

for the child does not alter what a court considers in determining permanent custody. In

re Patterson, 134 Ohio App. 3d 119, 730 N.E.2d 439 (9th Dist. 1999); In re Adoption of

Ridenour, 61 Ohio St. 3d 319, 574 N.E.2d 1055 (1991).

       {¶66} The court must consider all of the elements in R.C. 2151.414(D) as well as

other relevant factors. There is not one element that is given greater weight than the

others pursuant to the statute. In re Schafer, 11 Ohio St. 3d 498, 2006-Ohio-5513, 857
N.E.2d 532.     In re Schafer made it clear that a trial court’s statutory duty, when

determining whether it is in the best interest of a child to grant permanent custody to an

agency, does not include finding by clear and convincing evidence that no suitable relative

was available for placement. Id. R.C. 2151.414 “requires the court to find the best option

for the child once a determination has been made pursuant to R.C. 2151.414(B)(1)(a)

through (d). The statute does not make the availability of a placement that would not

require a termination of parental rights an all-controlling factor. The statute does not even

require the court to weigh that factor more heavily than other factors.” Id. at 111.

       {¶67} The focus of the “best interest” determination is upon the child, not the

parent, as R.C. 2151.414(C) specifically prohibits the court from considering the effect a

grant of permanent custody would have upon the parents. In re: Awkal, 95 Ohio App. 3d
309, 315, 642 N.E.2d 424 (8th Dist. 1994).

       {¶68} We find the trial court did not err in finding that granting permanent custody

to SCDJFS was in the best interest of J.R. Williams testified Mother had not satisfied her

case plan as she failed to comply with drug screens, tested positive for marijuana,
Stark County, Case No. 2016CA00018                                                       22


cocaine, and opiates throughout the case, still has issues with drug abuse, failed to attend

individual counseling, failed to attend a twelve-step program, and failed to obtain

independent housing.

       {¶69} Further, Williams testified the visits between Mother and J.R. were bad and

were alarming to Williams. When J.R. was a baby, Mother did not have good attendance

at visits, so J.R. did not recognize her. When J.R. was nine months old, she had trouble

separating from her caregiver and during visits with Mother screamed, yelled, and cried.

Williams stated the visits are traumatizing to the child. Williams testified Mother does not

engage with the child well, does not interact with the child, and talks to Williams or the

other aide during the visitation time. Williams testified she has tried various times and

days for visitation, but that did not change the poor visitation with the child. Williams

questioned whether J.R. has a legitimate bond with Mother.

       {¶70} Williams stated J.R. is healthy and developmentally on track. J.R. is placed

with her younger sibling and has been in the same foster care home since the beginning

of the case. Williams testified J.R. is extremely attached to her foster family and knows

no other home. Williams stated J.R. would suffer no harm if Mother’s parental rights were

terminated and that J.R. would benefit from adoption. Bray concluded in his report it is in

the best interest of J.R. for SCDJFS to be granted permanent custody.

       {¶71} We find the trial court properly considered and weighed the factors in R.C.

2151.414(D) and the trial court’s conclusion that the granting of permanent custody to

SCDJFS is in the best interest of J.R. is supported by competent and credible evidence.

Mother’s third assignment of error is overruled.
Stark County, Case No. 2016CA00018                                                       23


       {¶72} Based on the foregoing, we find the trial court did not abuse its discretion in

granting permanent custody of J.R. to SCDJFS. Mother’s assignments of error are

overruled and the December 28, 2015 judgment entry of the Stark County Common Pleas

Court, Juvenile Court Division, is affirmed.



By Gwin, P.J.,

Hoffman, J., and

Wise, J., concur